DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2011/0267393) in view of Wada (EP 2551118).
With regard to claim 1, Ueda discloses a heating device (64) comprising: 
a first heat member (64a) [first dryer roller; Para. 0063] configured to heat a sheet (S) [Para. 0063] on a liquid applied face of the sheet (S1), and 
a second heat member (64b) [second dryer roller; Para. 0063] configured to heat the sheet on an opposite face opposite the liquid applied face of the sheet (S2), 
a temperature of the first heat member to heat the sheet being higher than a temperature of the second heat member to heat the sheet. [Para. 0087]

However, Wada teaches the temperature of a second heat member (27) being higher than a temperature of a first heat member (25).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the temperature of the second heat member to be higher than the temperature of the first heat member, since it has been held that the provision of adjustability where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 2, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses wherein the first heat member and the second heat member are disposed to convey the sheet while holding the sheet between the first heat member and the second heat member [Para. 0091].
With regard to claim 3, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses wherein the first heat member is a heat rotator (64a) [dryer roller; Para. 0063] inside which a heat source (64e) [heaters; Para. 0151; Fig. 11] is disposed, and wherein the second heat member is a heat rotator (64b) inside which another heat source (64m) [Para. 0152; Fig. 11] is disposed.
With regard to claim 4, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses further comprising a plurality of belt supports (64h) [support rollers; Para. 0140; Fig. 9A], wherein the second heat member is an endless belt (64i) [Fig. 9A] rotatably wound around the plurality of belt supports.
With regard to claim 5, Ueda’s modified heating device discloses all the limitations of claim 4, and Ueda also discloses further comprising a pressing member (64h) configured to press an outer circumferential surface of the belt between the plurality of belt supports.
claim 6, Ueda’s modified heating device discloses all the limitations of claim 4, and Ueda also discloses wherein the first heat member and each of the plurality of belt supports are spaced away from each other in a conveyance direction of the sheet and are in contact with the belt separately. [Fig. 9A]
With regard to claim 7, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses wherein at least one of the temperature of the first heat member to heat the sheet and the temperature of the second heat member to heat the sheet is adjustable according to an amount of ink application to the sheet [control means performs control on the changing means according to the distribution of the ink ejection amounts acquired; Para. 0003]. 
With regard to claim 9, Ueda discloses a liquid applying apparatus (1) [inkjet recording apparatus; Para. 0027] comprising: a liquid applier (30) [image forming device; Para. 0027] configured to apply liquid [ink; Para. 0031] to a sheet (S) [Para. 0027]; and the heating device according to claim 1.
With regard to claim 10, Ueda discloses an image forming apparatus (1) [inkjet recording apparatus; Para. 0027] comprising: an image forming device (30) [Para. 0027] configured to form an image on a sheet (S) [Para. 0027] with liquid [ink; Para. 0031]; and the heating device according to claim 1. 
With regard to claim 11, Ueda discloses a post-processing apparatus (61) [decurling device; Para. 0253] comprising: the heating device according to claim 1 [Fig. 2]; and Ueda also discloses a post-processing device configured to perform a post-processing operation to a sheet that has passed the heating device [Para. 0253].
With regard to claim 12, Ueda also discloses a conveying device (60) [conveyor device; Para. 0027] comprising: the heating device according to claim 1; and a conveyance passage (65, 66) [guide passages; Para. 0072] configured to convey a sheet that has passed the heating device, to a post-processing device configured to perform a post-processing operation to the sheet.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2011/0267393) in view of Wada (EP 2551118) as applied to claim 1 above, and further in view of Toyo (JP 2016/0167,403).
With regard to claim 8, Ueda’s modified heating device discloses all the limitations of claim 1 but does not disclose wherein a difference between the temperature of the first heat member to heat the sheet and the temperature of the second heat member to heat the sheet is smaller with a smaller amount of ink application to the sheet than with a larger amount of ink application to the sheet.
However, Toya teaches wherein a difference between the temperature of the first heat member (Tfa (T1a)) to heat a sheet (12) and the temperature of the second heat member (Tfb) to heat the sheet is smaller with a smaller amount of ink application to the sheet than with a larger amount of ink application to the sheet. [Para. 0073; Fig. 7; See also Para. 0057].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the first heat member and the second heat member so that the difference between the temperature is smaller with a smaller amount of ink in order to evaporate the moisture contained in the ink applied to the first surface regardless of the heat resistance of the printing material. [Toya-Para. 0072]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853